Citation Nr: 1627267	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel












INTRODUCTION

The Veteran had active duty service in the United States Navy from August 1964 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for erectile dysfunction and assigned a noncompensable rating, effective September 24, 2010.  The RO also assigned special monthly compensation based on loss of use of a creative organ.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial compensable rating for his service-connected erectile dysfunction.  Specifically, he seeks a 20 percent evaluation based on penis deformity, with loss of erectile power.

In a VA prostate examination dated in February 2012, a VA examiner diagnosed erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was at least as likely as not due to the residuals of the service-connected prostate cancer surgery.  Although the examination report found loss of erectile power, it did not indicate whether the Veteran had penis deformity.  

In support of his claim, the Veteran has submitted two private opinions from his treating physician.  In June 2012, Dr. T. S. noted that the Veteran suffered from erectile dysfunction which was secondary to a combination of his previous prostate cancer surgery along with Peyronie's disease with physical deformity of the penis.  In a subsequent submission dated in December 2013, Dr. T. S. indicated that the Veteran suffered from erectile dysfunction which was secondary to a physical deformity of the penis which was unrelated to Peyronie's disease.  Dr. T. S. noted that it was a result of the previous prostate cancer surgery. 

Given the conflicting nature of the opinions contained in these opinions, it is unclear whether the Veteran's service-connected erectile dysfunction involves a penis deformity distinct from Peyronie's disease and, if so, whether such penis deformity is related to the service-connected residuals of prostate cancer.  Therefore, under the duty to assist, a VA examination is necessary to determine whether the Veteran's has a penis deformity, with loss of erectile power, that is related to his service-connected residuals of prostate cancer, to include his prostate cancer surgery.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, the Veteran should be afforded a VA 
	examination, with an appropriate examiner, in order to 
	obtain a medical opinion regarding his service-
	connected erectile dysfunction disability.  The claims 
	file, including a copy of this remand, must be 
	provided to and reviewed by the examiner in 
	conjunction with the examination.  All indicated tests 
	and studies should be performed, and all findings 
	should be set forth in detail.  Based on a review of the 
	Veteran's claims file, and after a thorough 
	examination, the examiner is asked to address the 
	following:
   
(a) Specifically note whether the Veteran has a penis deformity, to include Peyronie's disease and/or other deformity.

(b) As to any penis deformity found, determine whether it is at least as likely as not (50 percent probability) that the Veteran's penis deformity was caused or aggravated by the service-connected residuals of prostate cancer, to include the prostate cancer surgery, and/or the service-connected erectile dysfunction.

The examiner should address both the June 2012 and the December 2013 medical statements from Dr. T. S. regarding the etiology of the Veteran's penis deformity.

Please note that aggravation, for VA purposes, is defined as an increase in severity behond the natural progression of a disease or disorder, as distinguished from temporary or intermittent flare-ups.  If aggravation is found, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. 

3.   After completing the above development, and any
   additional development deemed necessary, 
   readjudicate the claims.  If any benefit sought remains 
   denied, provide a supplemental statement of the case 
   to the Veteran after according the requisite time to 
   respond.  The matter should then be returned to the 
   Board for appropriate appellate review.
   
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


